Citation Nr: 0821790	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-36 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from September 1964 to July 
1966.  He died in June 2004.  The appellant seeks surviving 
spouse benefits.
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that declined to reopen the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death because it found that new and material 
evidence had not been received.   

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim for service 
connection before reaching the merits of the claim.  


FINDINGS OF FACT

1.  The claim for service connection for cause of death was 
previously denied in an October 2004 decision.  The appellant 
did not appeal the decision.

2.  The record does not contain any new evidence that relates 
to an unestablished fact necessary to substantiate the claim 
or raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

1.  The October 2004 rating decision that denied service 
connection for cause of death is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.  New evidence has not been received to reopen a claim for 
service connection for cause of death.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in the context of a claim to reopen a previously denied 
claim for service connection, the notice requirements of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159 require VA to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Court further held that the 
failure to provide notice of what constitutes material 
evidence in this context would generally be the type of error 
that has the natural effect of producing prejudice because it 
would constitute a failure to provide a claimant notice of a 
key element of what it takes to substantiate a claim to 
reopen.

Here, the RO sent correspondence in August 2006 and a rating 
decision in October 2006.  These documents met the 
requirements set forth by the Court in Kent and discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the November 2006 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

New and Material Evidence

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103.  Under VA law, a finally adjudicated claim may only 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a).  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant first submitted a claim for service connection 
for cause of death in July 2004.  Service connection for the 
cause of a veteran's death may be granted if a disability 
incurred in or aggravated by service was either the 
principal, or a contributory cause of death. 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.   38 C.F.R. § 3.312(b).  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c). 

The evidence before VA at that time included a June 2004 
Certificate of Death that listed "natural causes" as the 
immediate cause of the veteran's death.  Since the record did 
not show that a disability incurred in or aggravated by 
service was either the principal or a contributory cause of 
the veteran's death, the RO denied the claim in an October 
2004 rating decision.  The appellant did not file a timely 
appeal to that rating decision.  Therefore, that decision 
became a finally adjudicated claim.  38 U.S.C.A. § 7105(c).

The appellant applied to reopen her claim for service 
connection for cause of death in July 2006.  However, she did 
not submit any additional evidence.  Therefore, the current 
record contains the same evidence submitted to agency 
decision makers in July 2004.  Any additional contentions 
submitted by the claimant or her representative are merely 
cumulative of those contentions at the time of her previous 
claim.

Accordingly, the Board finds that new evidence has not been 
received.  In the absence of any new evidence, the Board 
finds that new and material evidence has not been submitted.  
Therefore, the claim remains denied.   


ORDER

Service connection for cause of death remains denied because 
new and material evidence has not been received to reopen the 
claim.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


